Title: To James Madison from Peter Totten, 20 March 1807
From: Totten, Peter
To: Madison, James



Sir,
St. Croix 20th: March 1807

I consider it my duty, acting as American Consul, to transmit to you a Copy of the judgment of the Court of Justice at this Island, against James Quick, Francis MacGoaly and Samuel Wheeler, three men calling themselves Citizens of the United States of America.  It appears that in consequence of Mutinous conduct of these men on board the Schooner Atlantic of New York, commanded by Samuel C. itman, while at Anchor in this Port, a Military Guard was sent on board to quell them, or, to take them in Custody.  They resisted and attack’d the guard, threw one of the Soldiers with his Arms overboard, and committed other acts of violence on the rest, insomuch that a second guard was ordered to the assistance of the first; the three men were therefore taken, and committed to prison; they have been tryed and condemned to Perform hard labour for a term of years at Copenhagen.
I also herewith enclose Certificates they produced on which they claimed, as Citizens of the U. States, the interference of the American Consul, which proved ineffectual.
I also take the liberty to enclose Docr. Valrond and Ann Schmidt accounts against me for attendance &c, on two American Seamen, Citizens of the United States, who applied to me for assistance being entirely destitute of every means of Subsistance.  They arrived here in great distress from S.Domingo having been discharged there without the means or opportunity of returning to the States, and took passage from thence in a Danish Vessel to this Island in expectation of Obtaing. a Passage from hence.  Immediately on their arrival here they were attackd with a fever.  Humanity as well as duty  dictated to me the necessity of affording them immediate relief, and I have the satisfaction to add, that they both recovered and embarked for the U. States, but were unable to pay any Part of my Advance for them.  I therefore conceive I have a Claim on the American Government for the amount of the enclosed accounts, say $104.  I will be thankfull to you to inform me on whom I must draw for this amount.  Not having had occasion to draw on the American Governt., I am at a loss as to the mode of proceeding.  I am most respectfully Your Hum. Servt

Peter Totten

